289 F.3d 558
Lonnie GLOVER; Dawn Glover, Appellees,v.STANDARD FEDERAL BANK, Appellant.
No. 00-3611.
United States Court of Appeals, Eighth Circuit.
April 11, 2002.

1
Appeal from the United States District Court for the District of Minnesota.


2
Appellees' motion for stay of mandate is granted to and including thirty (30) days from the date of this order. If within that time there is filed with the clerk of this court a certificate of the Clerk of the Supreme Court of the United States that a petition for writ of certiorari has been filed, the stay hereby granted shall continue until the final disposition of the case by the Supreme Court.


3
The district court is directed to continue to stay any action in this matter regarding class certification or class notification until a mandate is issued by this court.